DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-27 are pending and presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 12, 20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Monodisperse MFe2O4 (M ) Fe, Co, Mn) Nanoparticles” to Sun et al. (hereinafter, “Sun at __”).
Regarding claims 1, 2, 9, 10, 12, 13, 14, 19, 20 and 26, Sun discloses a method for synthesizing water-soluble iron oxide nanoparticles of varying/increasing sizes (Sun at 278 R col) comprising:
a. Heating a first reaction mixture at a predetermined temperature for a predetermined time duration with magnetic stirring to obtain a second reaction mixture comprising water-soluble metal 
b. Adding a first predetermined amount of the reactant to the second reaction mixture to obtain a a third reaction mixture (a seed crystal has the Fe(acac)3 added thereto, Id.); and
c. Heating the third mixture to a predetermined temperature and a predetermined time duration with continuous stirring to obtain a fourth reaction mixture comprising water-soluble metal oxide nanoparticles of a second size (8 nm, Id.).
Concerning claim 7, separation and purification are utilized (Sun at 275 L col).
As to claim 8, heating at 200 C for 1-2 hours is disclosed (Sun at 274 R col).
With respect to claim 24, the boiling point of 310 C and that of Fe(acac)3 is 186 C to which the examiner takes official notice of.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claims 1 and 20 above.
Regarding claims 11 and 22, Sun does not expressly state preparing a fourt reaction mixture to produce a larger size. However, Sun performs one step of this process, and given that repetition of it results in larger crystals being formed due to the effects of Ostwald ripening, one of ordinary skill in the art would find performing it again would result in larger and larger particle sizes. It has been held that 
As to claim 27, usage of cobalt acetylacetonate is discussed while this is for MFe2O4, these are known equivalents in the art due to their position on the periodic table and as such one of ordinary skill in the art wishing to make cobalt or nickel oxide nanoparticles would be motivated to try with those same organometallic species which does not impart patentability (See KSR v Teleflex 550 U.S. 398 (2007)).

Claims 1-6, 9-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Facile synthesis of superparamagnetic magnetite nanoparticles in liquid polyols” to Cai et al. (hereinafter, “Cai at __”) in view of “Synthesis of Highly Crystalline and Monodisperse Maghemite Nanocrystallites without a Size-Selection Process” to Hyeon et al. (hereinafter, “Hyeon at __”).
Regarding claims 1, 2, 4, 9 and 10, Cai discloses a method for synthesizing water-soluble metal oxide nanoparticles (Cai at 370 R col) comprising:
a. Heating a first reaction mixture at a predetermined temperature for a predetermined time duration with continuous stirring to obtain a second reaction mixture that comprises water-soluble metal oxide nanoparticles of a first size, the first reaction mixture comprising iron acetylatecetonat and triethylene glycol (Cai at 367 L col).
However, Cai does not expressly state adding additional reactant to the second reaction mixture nor further heating.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Cai in view of the precursor and aging of Hyeon. The teaching or suggested motivation in doing so being growth of larger particle sizes (Id.).
As to claim 3, DEG can also be utilized (Cai at 367 L col).
With respect to claims 5 and 6, an initial heating at 1300 C of the precursors occurs for 2 hours (Hyeon at 12799 L col).
Regarding claim 11, the rejection of claim 11 from Sun is hereby incorporated by reference in its entirety.
As to claim 12, the diameter goes from 4 to 11 nm (Hyeon at 12800).
Regarding claims 13-15, Cai discloses a method of forming a water-soluble metal oxide nanoparticle of varying sizes (7.2+/-1.2 nm, Cai at 369 L col) comprising:
a. Performing a first heating operation on a reaction mixture at an initial temperature for an initial time duration wherein the reaction mixture comprises a reactant and a polyol (iron acetylacetonate and D/T-EG, Cai at 367 L col and Hyeon at 12799 L col);
b. Performing a second heating operation on the reaction mixture obtained (Hyeon at 12800) obtained from the first heating operation at a predetermined temperature for a predetermined tiem duration to obtain water-soluble metal oxide nanoparticles of a first size, adding a predetermined amount of the reactant to the reaction mixture obtained from the second heating operation; and

The rejection of claims 16, 17 and 19 is considered equivalent to that of claims 4, 6 and 9.
Concerning claims 20, 22 and 26, Cai and Hyeon disclose a method of forming water-soluble iron oxide nanoparticles having incremental particle sizes (Hyeon discloses this via aging, Hyeon at 12800) comprising:
a. Performing a heating operation on a reaction mixture at a predetermined temperature for a predetermined time duration to obtain water-soluble metal oxide nanoparticles (Cai at 370 R col) of a first size, the reaction mixture comprising a reactant and a polyol (iron acetylacetonate and D/T-EG respectively, Cai at 367 L col); and
Performing recursively an addition operation of a predetermined amount of the reactant to the reaction mixture obtained from a previous heating operation and a heating operation on the reaction mixture obtained from the addition operation, at the predetermined temperature for the predetermined time duration to obtain water-soluble metal oxide nanoparticles (Hyeon at 799-800),
Wherein the particle size of water-soluble metal oxide nanoparticles obtained from every heating operation is greater than the particle size of water-soluble metal oxide nanoparticles obtained from a previous heating operation as repetition of the aging aspect to increase particle sizes would be an obvious expedient to increase particle size as aging is known to do this, especially as per Hyeon (see supra regarding claim 11 and also meeting claim 22).
Claim 21 is equivalent to that of claims 5 and 6 and is rejected for the same reasons.
As to claim 23, given application of the same method of making the same transversal relaxivity of 425 and longitudinal of 32/mMol-s is expected for 9 nm iron oxide nanoparticles though this cannot be tested by the Office. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art 
	With respect to claim 24 and 25, the rejection of these claims from Sun is hereby incorporated by reference.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Synthesis of Magnetic Nanocrystals by Thermal Decomposition in Glycol Media: Effect of Process Variables and Mechanistic Study” to Miguel-Sanchez et al. (hereinafter, “Miguel at __”) in view of Hyeon.
Regarding claims 1-4 and 8-10, Miguel discloses a method for synthesizing water-soluble metal oxide nanoparticles (iron oxide, Miguel at 8348 L col) comprising:
a. Heating a first reaction mixture at a predetermined temperature and time (240 C for 1 hour, Miguel at “Table 1”) to prepare a second reaction mixture comprising a water-soluble metal oxide nanoparticle (Miguel at 8349) wherein the first reaction mixture comprises iron acetylacetonate and DEG (Id.).
However, Miguel does not expressly state continuous stirring nor adding additional reactant and further heating.
Hyeon in a method of forming iron nanoparticles discloses continuous vigorous stirring and addition of more iron precursor to form a third reaction mixture which is then heated at the reflux temperature (and thusly the same time; Hyeon at 799-800) of a larger size (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Miguel in view of the addition Id.).
With respect to claims 5 and 6, an initial heating at 1300 C of the precursors occurs for 2 hours (Hyeon at 12799 L col). Miguel also discloses heating at 180 C for 1 hour just for claim 5.
As to claim 7, separation of the nanoparticles from the reaction mixture is performed which is then washed to remove impurities (Miguel at 8349 R col).
Regarding claim 11, the rejection of claim 11 from Sun is hereby incorporated by reference in its entirety.
As to claim 12, the diameter goes from 4 to 11 nm (Hyeon at 12800).
With respect to claims 13-19, Miguel in view of Hyeon discloses a continuous synthesis method for water-soluble metal oxide nanoparticles of varying sizes (4-1 nm, Hyeon at 12800) comprising:
a. Performing a first heating operation on a reaction mixture at an initial temperature (180 C) for an initial time duration (1 hour), the reaction mixture comprising iron acetylacetonate and DEG (Miguel at 8349 L col though Hyeon discloses that lower temperatures can be utilized on precursor reagents such as 100 C for 1 hour, Hyeon at 12799 L col);
b. Performing a second heating operation at 240 C for 1 hour to obtain water-soluble iron oxide nanoparticles of a first size and then adding a predetermined amount of the reactant to the reaction mixture obtained therefrom (Miguel at 8349 and Hyeon at 12800); and
c. Performing a third heating operation at the reflux temperature and time on the reaction mixture from step b to form water-soluble metal oxide nanoparticles of a larger size (Id.).
With respect to claims 20, 22, 25 and 26, Miguel in view of Hyeon discloses a method of synthesizing water-soluble iron oxide nanoparticles having incremental particle sizes (as the particle size increases in Hyeon, Miguel at 8349 and Hyeon at 12800) comprising the steps of:

b. Performing recursively an additional operation by adding a predetermined amount of reactant to the reaction mixture from a previous heating operation and further heating for the predetermined temperature for the predetermined time to obtain a water-soluble iron oxide nanoparticle (Hyeon at 12800 notes that you can add additional precursor before further aging at the reflux temperature, this would be something one of ordinary skill in the art would repeat to increase the particle size further and as such motivation for doing such exists as discussed in the rejection of claim 11 over Sun which is hereby incorporated by reference), wherein the particle size increases after every heating operation (Id.).
As to claim 21, a first heating operation on a reaction mixture at an initial temperature (180 C) for an initial time duration (1 hour), the reaction mixture comprising iron acetylacetonate and DEG (Miguel at 8349 L col though Hyeon discloses that lower temperatures can be utilized on precursor reagents such as 100 C for 1 hour, Hyeon at 12799 L col).
As to claim 23, given application of the same method of making the same transversal relaxivity of 425 and longitudinal of 32/mMol-s is expected for 9 nm iron oxide nanoparticles though this cannot be tested by the Office (see MPEP 2112 V).
The rejection of claim 24 from Sun is hereby incorporated by reference.

Claims 1, 2, 4-13, 16-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Structural and Magnetic Properties of Triethylene Glycol Stabilized Monodisperse Fe3O4 Nanoparticles” Gunay et al. (hereinafter, “Gunay at __”) in view of Hyeon.
Regarding claims 1, 2, 4 and 8-10, Gunav discloses a method for forming water-soluble iron oxide nanoparticles (Gunav at “Abstract”) comprising:

However, Gunay does not expressly state adding a first predetermiend amount of the reactant to the second reaction mixture which is then heated at the predetermined temperature and time to yield a second metal oxide nanoparticle.
Hyeon in a method of forming iron nanoparticles discloses continuous vigorous stirring and addition of more iron precursor to form a third reaction mixture which is then heated at the reflux temperature (and thusly the same time; Hyeon at 799-800) of a larger size (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Gunay in view of the addition and further heating of Hyeon. The teaching or suggested motivation in doing so being an increase in particle size (Id.).
With respect to claims 5 and 6, an initial heating at 1300 C of the precursors occurs for 2 hours (Hyeon at 12799 L col).
Turning to claim 7, the obtained nanoparticle is washed and magnetically separated before being washed with ethanol which meets purification as it removes unwanted reagents (Gunay at 2416 R col).
Regarding claim 11, the rejection from Sun from above is hereby incorporated by reference.
Turning to claim 12, 9.5+/-0.2 nm initial (Gunay at 2419 L col) and 11 nm in Hyeon after aging at reflux (Hyeon at 12799 R col).

a. Performing a first heating operation on a reaction mixture at an initial temperature (100 C for 1 hour, Hyeon at 12799 L col), the reaction mixture comprising an iron precursor (Though in the combination this would be on iron acetate and DEG, Gunay at 2416 L col);
b. Performing a second heating operation on the reaction mixture obtained from step a at 210 C for 2 hours (reflux conditions, Gunay at 2419 L col) to obtain water-soluble metal oxide nanoaprticles of a first size and then adding a predetermined amount of the reactant to the reaction mixture obtained from step b; and
Performing a third heating operation under the same reflux conditions (Hyeon at 12799 L col) to obtain a second metal oxide nanoparticle having a larger second size.
The rejection of claim 17 is equivalent to that of claims 5 and 6 and is rejected for the same reasons.
Regarding claims 20 and 27, Gunay in view of Hyeon discloses a method of synthesizing water-soluble iron oxide nanoparticles having incremental particle sizes (Gunay at 2416 L col and Hyeon at 12800) comprising:
a. Performing a heating operation on a reaction mixture at a predetermined time and temperature (210 C/2 hours, Gunay at 2416 L col) to yield a water-soluble metal oxide nanoparticles of a first size from iron acetate and TEG (Id.); and
Hyeon discloses performing a second heating operation after adding a reactant to the reaction mixture under the same refluxing conditions yielding a second larger particle. While further recursion of such is not expressly stated, it would be obvious to do the same over and over to achieve larger particle supra in the Sun and the Cai in view of Hyeon rejections thusly every single nanoparticle is larger than that of the previous step.
The rejection of claim 21 and 22 are equivalent to that of claims 5 & 6 and 12 respectively which are hereby incorporated by reference.
As to claim 23, given application of the same method of making the same transversal relaxivity of 425 and longitudinal of 32/mMol-s is expected for 9 nm iron oxide nanoparticles though this cannot be tested by the Office (see MPEP 2112 V).
With respect to claim 24, iron acetate has a decomposition temperature of 150 C to which the Examiner takes official notice of and this is below that of 285 C boiling point of TEG.

Conclusion
Claims 1-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759